DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 4/28/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication to Ushida (2013/0170793US) in view of the US Patent to Little (7,079,727US).
In terms of claims 9 and 12-13, Ushida teaches the optical device (Figures 1a and 1b) comprising: a substrate (200);  a waveguide (110) disposed on the substrate 
Ushida does not teach a ridge located over the shoulder;8 9the ridge of the waveguide is aligned to a first stage of the ridge of the SSC; the ridge of the waveguide and the first stage of the ridge of the ssc have a second common width; and 4the ridge of the waveguide and the first stage of the ridge of the SSC have a 5second common height.
Little does teach a ridge (Figure 3: see 315) located over the shoulder (Figure 3: 302);8 9the ridge (Figure 3: 315) of the waveguide (Figure 3: 301) is aligned to a first stage of the ridge of the SSC (Figure 4: See 315 us align with 301/344 along the horizontal direction); 89the ridge of the waveguide (315) is aligned to a first stage of the ridge of the SSC (Figure 3: 344 on the left side); the ridge of the waveguide and the first stage of the ridge of the ssc have a second common width (Figure 3 along the middle area See W2 between 309 and 310 or W at 310); and  4the ridge of the waveguide and the first stage of the ridge of the SSC have a 5second common height (Figure 3). It would 
In regards to claim 14, Ushida / Little teaches the device of claim 9, wherein Ushida teaches the ridge of the SSC further 2comprises a second stage (Figure 1a: 122) overlying the first stage (121 and 122), wherein:  3both the first stage and the second stage are configured to taper and widen from 4an input end to an output end (Figure 1a: 121 and 122);  5the first stage has a maximum width (Figure 1b),19 Attorney Docket No.: 092970-1175329-006610US6the second stage has a maximum width, and  7the maximum width of the first stage is greater than the maximum width of the 8second stage (Figure 1a and 1b).
In regards to claim 15, Ushida / Little teaches the device of claim 9, wherein:  2the first stage (121) has a first length, 3the second stage (122) has a second length (Figure 1b).
Ushida does not teach wherein, and 4the first length is equal to the second length. 
Little teach wherein, and 4the first length is equal to the second length (Figures 3 and 4: 344 and 302 have lengths that are equal at L1 and L2 sections). It would have been obvious to one of ordinary skill before the effective filing date to modify the length of the stage in order to ensure the desire mode is traveling through the SSC portion of the device this allow the mode to properly transform and convert along the length of the device.
In regards to claim 16, Ushida / Little teaches the device of claim 9, wherein Ushida teaches the ridge of the ssc (121-123) comprises seven stages ([0054]).
Claims 10, 11, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ushida / Little as applied to claim 9 above, and further in view of US Patent Application Publication to Li (2015/0346430US).
In regards to claims 10 and 11, Ushida and Little teaches the device of claim 9,
Ushida / Little do not teach wherein the waveguide is made of a first material; and SSC is made of a second material, the second material being different from the first material; wherein the first material comprises crystalline silicon and the second material comprises amorphous silicon.
Li teaches an optical device having stage portion and waveguide portion (Figure 1: 104 and 120);  wherein the waveguide is made of a first material (See Figure 2: 120 is made of C-Si); and SSC is made of a second material (Figure 2: See for example 108 which is in the stage portion is made of poly-Si), the second material being different from the first material (Figure 2: poly-Si compare to C-Si; wherein the first material comprises crystalline silicon and the second material comprises amorphous silicon ([0050]). It would have be obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the materials of the stage portion to be different than the waveguide portion in order to reduce manufacture steps or to enhance the optical signal (Li [0050]).
In regards to claims 17-19, Ushida / Little teaches the device of claim 9, wherein Ushida teaches the waveguide is made of first material (Silicon [0048]); the shoulder of the waveguide and the shoulder of the SSC have a first common width (Figure 1a: along the middle in layers 112/111a); the shoulder of the waveguide and the shoulder of the SSC have a first common height (Figure 1a-1b: height of 111a and 112); wherein 
Ushida does not teach the ridge of the waveguide and first stage of the ridge of the SSC have a common width; the ridge of the waveguide and the first stage of the ridge of the ssc have a second common height.
Little does teach the ridge of the waveguide and the first stage of the ridge of the ssc have a second common width (Figure 3 along the middle area See W2 between 309 and 310 or W at 310); and 4the ridge of the waveguide and the first stage of the ridge of the SSC have a 5second common height (Figure 3). It would have been obvious to ordinary skill in the art at before the effective filing date of the current application to modify the device of Ushida to contain a ridge portion aligned with the stage of the spot size converter having common width and height in order to reduce radiation loss (Little Column 6 lines 40-67).
Ushida and Li do not teach wherein the SSC is made of a second material, the second material being different from the first material wherein the first material comprises crystalline silicon and the second material comprises amorphous silicon.
Li teaches an optical device having stage portion and waveguide portion (Figure 1: 104 and 120);  wherein the waveguide is made of a first material (See Figure 2: 120 is made of C-Si); and SSC is made of a second material (Figure 2: See for example 108 which is in the stage portion is made of poly-Si), the second material being different from the first material (Figure 2: poly-Si compare to C-Si; wherein the first material comprises crystalline silicon and the second material comprises amorphous silicon ([0050]). It would have be obvious to one of ordinary skill in the art before the effective 
In regards to claim 20, Ushida and Little teaches the device of claim 9, wherein Ushida teaches the waveguide (110 of 100) is made of a first material ([0048]); the shoulder of the waveguide (112) has a first width (Figure 1a); the shoulder of the SSC (111a) has a second width, the second width being greater than first width (Figure 1a: 111a and 112); the shoulder of the waveguide (112) and the shoulder of the SSC have a first common height (111a and 112).
Ushida does not teach wherein the ridge of the waveguide and the first stage of the ridge of the ssc have a second common width; the ridge of the waveguide and the first stage of the ridge of the SSC have a second common height.
Little does teach the ridge of the waveguide and the first stage of the ridge of the ssc have a second common width (Figure 3 along the middle area See W2 between 309 and 310 or W at 310); and 4the ridge of the waveguide and the first stage of the ridge of the SSC have a 5second common height (Figure 3). It would have been obvious to ordinary skill in the art at before the effective filing date of the current application to modify the device of Ushida to contain a ridge portion aligned with the stage of the spot size converter having common width and height in order to reduce radiation loss (Little Column 6 lines 40-67).
Ushida and Li do not teach wherein the SSC is made of a second material, the second material being different from the first material wherein the first material comprises crystalline silicon and the second material comprises amorphous silicon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874